Citation Nr: 0904975	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied the 
veteran's claim for service connection for bilateral hearing 
loss.

In December 2008, a Travel Board hearing was held before the 
undersigned Veteran's Law Judge at the St. Petersburg RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

During the hearing, the veteran withdrew his request for 
service connection for tinnitus.  As the veteran has 
withdrawn his appeal as to that issue, the December 2005 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.1103 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has bilateral hearing loss as a 
result of exposure to acoustic trauma during active service.  
(See VA Form, June 2007; Board hearing transcript, December 
2008.)  Specifically, he contends that during service, he 
worked as a gunner and practiced firing live rounds from 
automatic weapons daily.  He further states that he served in 
combat in Korea.  (See VA Form 9, June 2007.)  

As an initial matter, the Board notes that in June 2001, 
prior to issuing its decision, the RO asked the National 
Personnel Records Center ("NPRC") in St. Louis, Missouri to 
obtain the veteran's service personnel and treatment records, 
and any alternative sources of service treatment information.  
In August 2001, the NPRC reported that although all 
procedures to obtain the records were correctly followed and 
exhausted, the veteran's information could not be located.  
It was noted that the records had been stored at the NPRC, 
but may have been destroyed in a fire at the facility in 
1973.  

Under such circumstances, United States Court of Appeals for 
Veterans Claims ("Court") has held that VA has a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the service medical records.  
Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  In addition, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 
2 Vet. App. 619, 620 (1992).

The RO first advised the veteran that his service records 
could not be located in a September 2001 rating decision.  A 
formal finding regarding the unavailability of the records 
was issued in November 2005.  In December 2006, the veteran 
submitted a letter from a fellow serviceman, who said that 
the veteran served in the infantry in Korea and that he was 
aware that the infantry was firing automatic weapons at that 
time.  (See G. R. R. letter, December 2006.)  He said that 
the veteran told him that he had fired many automatic 
weapons.  Id.

As the veteran's service medical and personnel records are 
unavailable, the only evidence of noise exposure in service 
and hearing difficulty during or after service are the 
veteran's own lay contentions.  However, in Charles v. 
Principi, 16 Vet. App. 370 (2002), the United States Court of 
Appeals for Veterans Claims held that under 38 U.S.C.A § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence, [including statements of the claimant]," 
and where, the claimant had been diagnosed to have tinnitus, 
and had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.

Similar to the facts in Charles, the records contains medical 
evidence suggesting the presence of a current hearing loss 
disability, and lay evidence of a continuity of 
symptomatology since service.  In light of the similarly 
between the facts of this case, and Charles, the Board finds 
that the veteran should be afforded a VA audiological 
examination in order to obtain a medical opinion.  38 C.F.R. 
§ 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate audiological examination to 
determine the nature and etiology of the 
veteran's current hearing loss.  The 
complete claims folder should be provided 
to the examiner, and the examiner should 
be asked to specifically state that the 
complete folder has been reviewed.  The 
examiner should ask the veteran to provide 
a complete history of any noise exposure 
either before, during or after service.  
If a hearing disorder is found, the 
examiner should be asked to render an 
opinion as to whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that such 
disorder began during service, or is 
related to some incident of service, 
including noise exposure  Any and all 
opinions must be accompanied by a complete 
rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.

2.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

